UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1067



In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry   Earl       Miller      is    serving        a    300-month      sentence

following his guilty plea to armed robbery, using and carrying a

firearm   during      a   crime       of    violence,       and       aiding    and   abetting

these offenses.       Miller petitions for a writ of mandamus seeking

an order vacating his sentence and remanding to the district

court for resentencing in light of Gall v. United States, 552

U.S. 38 (2007).

              Mandamus      is    a    drastic       remedy       to    be     used   only    in

extraordinary circumstances, when “the petitioner has no other

adequate means to obtain relief to which there is a clear and

indisputable right.”             In re Blackwater Sec. Consulting, L.L.C.,

460    F.3d   576,    592    (4th      Cir.       2006)   (internal          quotations      and

citation omitted).           “Courts are extremely reluctant to grant a

writ of mandamus.”           In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).

              The relief sought by Miller is not available by way of

mandamus.        Accordingly,          we     deny    the     petition         for    writ    of

mandamus.        We also deny his motion for leave to proceed on

direct appeal or by 28 U.S.C.A. § 2255 (West Supp. 2009) motion.

We    dispense    with    oral        argument      because       the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             PETITION DENIED

                                               2